  Case: 0:21-cv-00067-WOB Doc #: 5 Filed: 08/23/21 Page: 1 of 4 - Page ID#: 79




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION at ASHLAND

 RUSTY WEDDLE,                                    )
                                                  )
         Plaintiff,                               )      Civil Action No. 0: 21-067-WOB
                                                  )
 v.                                               )
                                                  )
 KEITH HELTON, ET AL.,                            )       MEMORANDUM OPINION
                                                  )           AND ORDER
         Defendants                               )
                                                  )

                                           *** *** *** ***

       Rusty Weddle is an inmate at the Little Sandy Correctional Complex in Sandy Hook,

Kentucky. Proceeding without a lawyer, Weddle recently filed a civil rights complaint with this

Court pursuant to 42 U.S.C. § 1983. [R. 1]. The Court has conducted an initial review of that

complaint as required by 28 U.S.C. § 1915A. Since there are multiple problems with Weddle’s

submission in this action, the Court will dismiss his current complaint without prejudice to his

right to properly initiate a new action.

       As an initial matter, Weddle’s complaint is not on a form approved for use by this Court,

as required by Local Rule 5.3. A pro se civil rights complaint filed under § 1983 should be

submitted on this Court’s approved E.D. Ky. 520 Civil Rights Complaint form, see LR 5.3(a), and

Weddle has not completed and filed that form, as required.

       Moreover, as presently drafted, Weddle’s submission is vague and fails to clearly state a

claim upon which relief may be granted. To be sure, Weddle appears to be alleging that certain

prison employees intercepted his legal mail and insisted on providing him with copies of the

documents in question, rather than the originals. [See R. 1 at 4-5]. Weddle also suggests that the

copies were incomplete because “important information was missing,” and he claims that the

                                                 -1-
  Case: 0:21-cv-00067-WOB Doc #: 5 Filed: 08/23/21 Page: 2 of 4 - Page ID#: 80




copies he was provided were “on paper too big to even fit in a[n] envelope.” [Id. at 4]. Weddle

then suggests that these alleged facts prevented him from filing a timely postconviction motion,

either in state or federal court. [See id. at 4-5]. That said, Weddle does not identify—at least in

any clear way—the underlying claim or claims the prison employees’ actions prevented him from

pursuing.

       The United States Court of Appeals for the Sixth Circuit has made it clear that to plead a

First Amendment “access-to-court claim, a plaintiff must allege actual prejudice to pending or

contemplated litigation challenging the prisoner’s conviction or conditions of confinement.”

Thomas v. Dickson, No. 18-2317, 2019 WL 6005487, at *2 (6th Cir. 2019) (emphasis added)

(citations omitted). The Sixth Circuit has further explained that, to plead prejudice, the plaintiff

must “identify a nonfrivolous, arguable underlying claim that the defendants’ actions prevented

him from pursuing.” Id. (quotation marks and citation omitted). In other words, “an access-to-

court claim is, in essence, ‘a case within a case,’ and the plaintiff therefore must allege ‘the law

and facts sufficient to establish both the interference with his access to the courts, and the non-

frivolous nature of the claim that was lost.’” Id. (quoting Brown v. Matauszak, 415 F. App’x 608,

612 (6th Cir. 2011)).

       Here, Weddle has alleged some facts related to interference. [See R. 1 at 4-5]. However,

he has not yet clearly described the nature of his underlying claims (i.e., those claims he intends

to pursue in a postconviction motion), and he certainly has not alleged either the law or facts

sufficient to establish the merit of those claims. Thus, as presently drafted, Weddle’s complaint is

simply insufficient.

       In light of the foregoing problems, the Court will dismiss Weddle’s current complaint.

That said, the Court’s dismissal will be without prejudice. This means that Weddle may still file



                                                -2-
  Case: 0:21-cv-00067-WOB Doc #: 5 Filed: 08/23/21 Page: 3 of 4 - Page ID#: 81




a new civil rights action regarding the matter raised in his present submission, and the Court will

even send him a copy of the Court-approved forms to do so. If Weddle does choose to file a new

civil action, he must complete the Court’s approved E.D. Ky. 520 Civil Rights Complaint Form in

its entirety and file it with the Court. Finally, Weddle must also either pay the $402.00 in filing

and administrative fees or complete the following steps to pursue pauper status: (a) fill out the

Application to Proceed in District Court Without Prepaying Fees or Costs [AO 240 Form]; (b)

have prison staff complete and sign a Certificate of Inmate Account Form [E.D. Ky. 523 Form];

and (c) file both documents with the Court.

       Accordingly, it is ORDERED as follows:

       1. Weddle’s complaint [R. 1] is DISMISSED WITHOUT PREJUDICE to his right to

           file a new civil rights action regarding the matter raised in his initial pleading.

       2. All pending motions are DENIED as moot.

       3. This action is STRICKEN from the docket.

       4. The Clerk’s Office is directed to send Weddle the following blank forms:

               a. a Court-approved Civil Rights Complaint form [E.D. Ky. 520 Form];

               b. an Application to Proceed in District Court Without Prepaying Fees or Costs

                   [AO 240 Form]; and

               c. a Certificate of Inmate Account form [E.D. Ky. 523 Form].

       5. If Weddle wishes to file a new civil rights action, he may do so by proceeding in

           accordance with the instructions set forth above.

       6. The Court will enter a corresponding Judgment.




                                                 -3-
Case: 0:21-cv-00067-WOB Doc #: 5 Filed: 08/23/21 Page: 4 of 4 - Page ID#: 82




    This 23rd day of August, 2021.




                                     -4-
